Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  June 19, 2015                                                                   Robert P. Young, Jr.,
                                                                                             Chief Justice

  149851(72)(73)                                                                   Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                        Brian K. Zahra
                                                                                Bridget M. McCormack
  THE RESERVE AT HERITAGE                                                             David F. Viviano
  VILLAGE ASSOCIATION,                                                            Richard H. Bernstein,
           Plaintiff-Appellant,                                                                   Justices


  v                                                     SC: 149851
                                                        COA: 317830
                                                        Macomb CC: 2012-000133-CH
  WARREN FINANCIAL ACQUISITION,
  LLC, HERITAGE VILLAGE SINGLE
  FAMILY, INC., HERITAGE VILLAGE
  MASTER COMMUNITY
  ASSOCIATION, GRAND/SAKWA
  PROPERTIES, LLC, GRAND/SAKWA
  OF WARREN, LLC, GARY SAKWA,
  NICK DONOFRIO, WHITEHALL
  PROPERTY MANAGEMENT, INC.,
  CHRISTINE METIVA, STANLEY L.
  SCOTT, DAVID A. GANS, WINNICK
  HERITAGE VILLAGE, LLC, and
  RESERVE MORTGAGE HOLDING, LLC,
            Defendants-Appellees,
  and
  RESERVE MORTGAGE HOLDING, LLC,
           Intervening Plaintiff,
  v
  THE RESERVE AT HERITAGE VILLAGE
  ASSOCIATION,
             Intervening Defendant.
  ______________________________________/

         On order of the Court, to the extent that plaintiff-appellant’s motion for
  reconsideration is directed at Justice Bernstein’s decision to recuse himself from
  participating in this Court’s April 28, 2015 order, it is considered and it is DENIED
  because the “familial relationship” referenced in Justice Bernstein’s recusal statement
  was based on his brother-in-law’s business association with several defendants-appellees.
                                                                                                               2

The motion for reconsideration, as it pertains to the Court’s denial of the application for
leave to appeal, is also DENIED, because it does not appear that the order was entered
erroneously. The motion to strike filed by defendants-appellees is DENIED as moot.

       BERNSTEIN, J., participating only in the denial of the motion for reconsideration to
the extent it pertains to his recusal.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 19, 2015
       d0616
                                                                             Clerk